DETAILED ACTION
This non-final office action is responsive to applicant’s request for continued examination filed on 02/02/2021 with amended claims dated 11/30/2021.
Claims 1-21 and 24-30  are currently pending and under examination, of which claims 1, 19, and 29 are independent claims. No claims are currently in condition for allowance.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/02/2022 has been entered.
 
Response to Arguments
Examiner thanks applicant and attorney for response 11/30/2021 which has been fully considered. Remarks address subject matter of the amended limitation. In light of the amendment to claims presented, updated search and consideration is given to present claim status. Examiner is available for interview to discuss subject matter should applicant consider beneficial.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4-5, 19-20, 27, and 29-30 are rejected under 35 U.S.C. 103 as being unpatentable over: 
He et al., US PG Pub No 20200202643A1, hereinafter He, as evidenced by Provisional 62/782,929, in view of
Chai et al., US PG Pub No 20200293657A1, hereinafter Chai, as evidenced by Provisional 62/670,245 and/or the NPL reference upon which patent publication appears to be based which is noted as He et al., “Detecting Zero-day Controller Hijacking Attacks on the Power-Grid with Enhanced Deep Learning”, in view of 
Pang et al., “Max-Mahalanobis Linear Discriminant Analysis Networks” as evidenced by Ellefsen et al., “An Unsupervised Reconstruction-Based Fault Detection Algorithm for Maritime Components” (Ellefsen), and Trygg US20200074269A1, (Trygg).
With respect to claim 1, He teaches: 
A method of determining anomalous operation {He [0006] “systems and methods are described for vehicle and machine diagnostic devices… to predict anomalous behaviors}, comprising: 
obtaining a plurality of streams of training data representing a first category and a second category of sensor readings produced during a training phase, over a range of states of a system of a vehicle, the system having a plurality of sensors, wherein the first category of sensor readings are produced by a first subset of the plurality of sensors, the second category of sensor readings are produced by a second subset of the plurality of sensors, and the range of states includes at least a normal state of the system {He teaches vehicular sensing environment where category and subsets are non-limited to exemplary sensor data of battery and rpm and for which a model is trained with feature vectors in real-time. Figs 2 and 9 reproduced below for convenience, see [0012, 0102, 0105]}; 

    PNG
    media_image1.png
    297
    583
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    196
    795
    media_image2.png
    Greyscale

using a predictive statistical model that receives, as input, a first subset of the training data representing the first category of sensor readings, to generate, as output of the predictive statistical model, predicted values of the second category of sensor readings during the training phase {He prediction estimates rpm based on battery, see [0096] “B-Diag constructs an online norm model capturing the relationship between the battery voltage and engine RPM… B-Diag abstracts each of the two sub-traces of battery voltage and RPM in the time window to a feature vector consisting of 10 parameters, i.e., F={f1, f2, … f10} for battery voltage and G={g1, g2, … g10} for engine RPM, and constructs a norm model that estimates Gs based on Fs”}; 
However, He does not teach the errors being of distribution.
Chai teaches per amendment:
determining a representation of a first statistical distribution of predictive errors associated with the predicted values of the second category of sensor readings during the training phase; and
detecting an anomalous state of the system based at least partially on a measure of distance between (a) a second statistical distribution of predictive errors associated with predicted values of the second category of sensor readings during an operational phase and (b) the first statistical distribution of predictive errors.
	Chai Figure 2 illustrates technique for anomaly detection of cyber-physical systems. Teachings are fairly conveyed by the figures, best viewed in color with higher resolution in the NPL document. In particular, reconstruction error distribution(s) are compared by Kolmogorov-Smirnov KS statistic D described as shift/difference which corresponds to distance measurement between the distributions. For example, [0045] “K-S test determines a shift between the baseline reconstruction error distribution profile and the testing reconstruction error distribution profile”. LSTM and/or CRBM models are trained using temporal sequence data for accumulated error [0041, 0055-60] using data of sensor categories illustrated Fig 3 to comprise, e.g., vibration sensor, camera sensor, pressure sensor, etc. The multi-threaded process is described by evidenced references as real-time detection or online retraining and fine-tuning for the effect of considering model evolution or drift. Additional functionality provides supplemental detail for security of cyber-physical systems.
--
    PNG
    media_image3.png
    756
    763
    media_image3.png
    Greyscale

    PNG
    media_image4.png
    381
    175
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    172
    727
    media_image5.png
    Greyscale

	Chai is directed to system for anomaly detection with machine learning thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to compute KS difference of error distributions disclosed by Chai in combination with He for the motivation that “KS test eliminates previous unrealistic Gaussian assumptions and significantly improves the accuracy”, “It is more robust to the noise in measurement” (Chai, NPL [P.7 Sect4.4 ¶3], [P.6 ¶2]).
	However, the combination of He and Chai does not give full mathematical proof that the predicted values of the second category is generated based, at least in part, on the first category concurrently.
	Pang teaches: 
	the predicted values of the second category of sensor readings generated based, at least in part, on the first category of sensor readings concurrent with the second category of sensor readings {Pang teaches prediction using generative machine learning LDA and uses max-mahalanobis MM per [P.3 Sect 3.1] for latent feature space with MM-LDA model [P.5 Sect3.2 ¶2-4] “y’MM=argmaxkFMM(x)k” and associated algorithms, equations. The second category values being based on first category is interpreted as a “class prior” and/or conditional distribution of labels (e.g. Bayesian). The data being concurrent is interpreted as feature space comprising latent variables. This is supported by evidence Ellefsen at [P.16103-04 RtCol, Eqs.12-13] per concurrent and latent variables to improve generalization. Additional evidence is provided by Trygg to support such metric learning as appropriate for anomaly/outlier detection, see [0143-46 Eqs.4,6].  The instant specification similarly uses “max.maha.X” update function at Alg.6-7 and y=f1(x) is per [0345] of PGPub, was discussed in prior interviews}
	Pang is directed to predictive statistical modeling with distance metrics thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the max-mahalanobis and learning techniques of Pang in combination for the motivation that “the MM-LDA network can have the best robustness in the latent feature space, and further results in better robustness in the input space” (Pang [P.5 ¶2,4]).

With respect to claim 2, the combination of He, Chai and Pang teaches the method according to claim 1, wherein 
	at least one stream of training data is aggregated and/or filtered prior to determining the representation of the first statistical distribution of predictive errors {He [0101] “estimation errors normalized” wherein normalizing is filtering. Further [0098] “B-Diag defines f10 and g10 as the normalized peak counts to the window size” filters training data}.

With respect to claim 4, the combination of He, Chai and Pang teaches the method according to claim 1, further comprising: 
obtaining the subsequent streams of operational data representing the first category and second category of sensor readings during an operational phase {Chai discloses operational profiles being normal and abnormal to describe temporal sequence sensor data, see e.g. [0032], [0036-42]}; and
determining a representation of the second statistical distribution of predictive errors associated with the predicted values of the second category of sensor readings during the operational phase. {Chai Fig 7:712 “baseline reconstruction error distribution profile is compared to the testing reconstruction error distribution profile” wherein testing is second error distribution, baseline is first}

With respect to claim 5, the combination of He, Chai and Pang teaches the method according to claim 1, wherein 
	detecting the anomalous state further comprises determining the anomalous state based on a statistical difference between sensor data obtained during operation of the system subsequent to the training phase and a statistical norm determined based on the first statistical distribution of predictive errors {Chai discloses KS test statistic D difference and then further discloses threshold for anomalies according to equation 2, operand >, of the NPL as reproduced below. See also Provisional, replete with threshold, noting equation 2 in Sect.D}.

    PNG
    media_image6.png
    87
    510
    media_image6.png
    Greyscale
   subsequent to:     
    PNG
    media_image7.png
    68
    531
    media_image7.png
    Greyscale


With respect to claim 19, He teaches: 
A system for determining anomalous operation state {He [0006] “systems and methods are described for vehicle and machine diagnostic devices… to predict anomalous behaviors}, comprising: 
an input port {He [0080-83] “Bluetooth-based collection of vehicle information from the OBD-II port” OBD-II is an I/O port commonly used for vehicle diagnostics, illustrated Figs 3a, 4d} configured to receive a plurality of streams of training data representing a first category and a second category of sensor readings produced during a training phase, over a range of states of an engine system associated with one or more engines {He [0096] “B-Diag constructs an online norm model capturing the relationship between battery voltage and RPM” detailing RPM of an engine as a model parameter and/or feature vector for training. Figs 3A and 5 illustrate and streaming is online/real-time}, wherein the first category of sensor readings are produced by a first subset of a plurality of sensors, the second category of sensor readings are produced by a second subset of the plurality of sensors {He illustrates vehicle where category and subset relate to component by exemplary battery, rpm, alternator, throttle, etc. Figs 2 and 21}; 
at least one automated processor {He [0010, 17] “processor” and/or [0072] “computer”}, configured to: 
a non-volatile memory configured to store the determined representation of the first statistical distribution of predictive errors {He [0012] “memory can have stored thereon one or more predictive correlations” i.e., [0142] “storing software… may include volatile and non-volatile… random access memory, read only memory” etc. memory stores values as understood by one of skill in the art}.
The remainder of this claim is rejected for the same rationale as claim 1.

Claim 20 is rejected for the same rationale as claim 4.

With respect to claim 27, the combination of He, Chai and Pang teaches the system according to claim 19, wherein 
	the plurality of streams of training data comprise data from a plurality of different types of sensors {He [0051] “batteries as sensors” and [0059] “crankshaft position sensor” among numerous sensors as would be found in vehicle environment illustrated throughout. See also Chai Fig 3 sensor types comprising vibration sensor, camera sensor, pressure sensor, etc.}.

With respect to claim 29, He teaches: 
A method of determining an anomalous operation of an engine system {He discloses [0006] “systems and methods are described for vehicle and machine diagnostic devices… to predict anomalous behaviors” i.e., [0012] “determine an operating condition of the machine, and whether the operating condition of the machine exists in a normal or in an anomalous state” illustrating vehicle engine}, comprising: 
receiving a plurality of captured streams of training data at a remote server {He [0063, 66] “remote diagnostics… inter-connection between cars and third-party devices” over networked computer system to diagnose vehicle anomalies illustrated Figs 3A, 5, with training of model B-Diag per [0102]}

    PNG
    media_image8.png
    231
    971
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    295
    660
    media_image9.png
    Greyscale

The remainder of this claim is rejected for the same rationale as claim 1.

With respect to claim 30, the combination of He, Chai and Pang teaches the method according to claim 29, further comprising
	at the engine system, capturing a stream of data representing sensor readings during the operational phase and over states of the engine system {He illustrated engine system Fig 3a, 5 detailed [0099] “time-series of their corresponding feature vectors” for respective sensors in a real-time, online norm model [0096, 74] so as to [0012] “determine an operating condition of the machine, and whether the operating condition of the machine exists in a normal or in an anomalous state”}, and 
Chai further teaches statistical norm model for anomaly signal [0091], but does not disclose statistical distribution as is noted in the rejection of the independent claim. Chai further teaches:
producing a signal selectively dependent on whether the captured stream of data represents sensor readings that are within a statistical norm associated with the first statistical distribution {Chai discloses detection of anomaly signals from statistical distribution of errors per Fig 2. Said distribution is associated with statistical norm through equations of at least [0055] and/or equation 2-4 of supporting evidence}. The rationale for combination is the applied equally as set forth by the independent claim.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over He, Chai and Pang in view of: 
Lyu et al., “Fog-Empowered Anomaly Detection in IoT Using Hyperellipsoidal Clustering”, hereinafter Lyu.
With respect to claim 3, the combination of He, Chai and Pang teaches the method according to claim 1. Lyu teaches further comprising: 
	communicating the plurality of streams of training data from an edge device to a cloud device prior to the cloud device determining the representation of the first statistical distribution of predictive errors {Lyu [P.1175 Sect.A ¶1-2] “Fig. 1 presents a simple three level hierarchy of a Fog computing architecture. The bottom level has the sensor devices or end nodes, the middle level has Fog nodes, and top level has the Cloud… Fog edge nodes, which can interact with heterogeneous devices, such as different kinds of end devices with various protocols. Thus, a Fog node is responsible for collecting data from nearby mobile devices through various communication mechanism, such as Wi-Fi, Bluetooth”}.

    PNG
    media_image10.png
    243
    385
    media_image10.png
    Greyscale
 
    PNG
    media_image11.png
    467
    742
    media_image11.png
    Greyscale

Lyu is directed to anomaly detection systems and methods thus being analogous---. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to utilize the Bluetooth of He according to the Bluetooth for edge/cloud computing disclosed by Lyu because “The Fog paradigm is well positioned for real-time big data analysis [10], by supporting densely distributed data collection points, and providing advantages in terms of superior user experience” with main contributions noted left column (Lyu [P.1175]).

Claim 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over He, Chai and Pang in view of 
Yen et al., US PG Pub No 20100058469A1, hereinafter Yen.
With respect to claim 6, the combination of He, Chai and Pang teaches the method according to claim 5. Yen teaches further comprising 
	defining a signature of the sensor data obtained leading to the anomalous state {Yen [0023] “extract signatures for potential anomalies” illustrated Fig 2 sensor with signature detection logic and signature database for anomaly signature}, and communicating the defined signature of the sensor data obtained leading to the anomalous state to a second system {Yen Fig 4-402/04 “receive information about anomaly signature from originating node… propagate information to other peer nodes” wherein peer nodes correspond to second system. Further, [0028] “decide if signature information should be propagated and/or anomaly should be classified”; [0050] “send anomaly information”}.
Yen is directed to sensor anomaly detection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to utilize the anomaly signature of Yen with the anomaly processing of He as applying a known technique to a known method to yield predictable results and/or to “match an anomaly signature, the network of sensors may be able to more quickly classify an anomaly as a valid threat, which may prevent damage” (Yen [0019]). Notably, Li also discloses “researchers have moved beyond specification or signature-based techniques” (Li [P.2 ¶1]).

With respect to claim 7, the combination of He, Chai, Pang and Yen teaches the method according to claim 6, further comprising 
	receiving a defined signature of sensor data obtained leading to an anomalous state of a second system from the second system and performing a signature analysis of a stream of sensor data after the training phase {Yen [0050] “The collector 104 may serve as a repository of anomaly information and, as illustrated in Fig. 7C, may also distribute confirmed anomaly signature information to sensors” such that [0047] “sensor receives information about anomaly signature from other (peer) sensors” and [0046] “a collector receiving a notification from a sensor, may send out a signature bitmap to a set of sensors or all sensors of a network to notify them of a validated threat” where notification of a match for classifying signatures is signature analysis to [0031] “determine if a bitstream is anomalous or not”}.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over He, Chai, Pang, and Yen in view of 
Ellefsen et al., “An Unsupervised Reconstruction-Based Fault Detection Algorithm for Maritime Components”, hereinafter Ellefsen.
With respect to claim 8, the combination of He, Chai, Pang and Yen teaches the method according to claim 6. Ellefsen teaches further comprising 
	receiving a defined signature of sensor data obtained leading to an anomalous state of a second system from the second system {Clm 7}, and integrating the defined signature with the determined statistical norm, such that the statistical norm is updated to distinguish a pattern of sensor data preceding the anomalous state from a normal state of operation {Ellefsen [P.16105 Sect.B] “variance (z-score) normalization: Eq (13)… to increase the complexity of each training data set and create differentiated real-life maritime situations, different magnitudes of random white Gaussian noise, g is added to each x’n at each time step t… Eqs(14)(15)” teaches integrating Gaussian noise with statistical norm}.
Ellefsen is directed to sensor anomaly detection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to base the Gaussian noise of Ellefsen on a signature as disclosed by Yen in updating z-score statistical norm for differentiating real-life maritime situations in order to generalize an algorithm by basing fault indicator on acceleration of anomaly score (Ellefsen [P.16108 Sect.V]).

Claims 9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over He, Chai, Pang in view of 
Brandsaeter et al., “Efficient on-line anomaly detection for ship systems in operation”, hereinafter Brandsaeter, with supplemental evidenced by Qin et al., “Scalable Kernel Density Estimation-based Outlier Detection over Large Data Streams”, hereinafter Qin.
With respect to claim 9, the combination of He, Chai and Pang teaches the method according to claim 1. Brandsaeter teaches further comprising
	determining a z-score for the first statistical distribution of predictive errors {Brandsaeter [P.420 Sect2.1 RtCol] “In the present work we have used the following normalization procedure, sometimes referred to as the z score normalization” Equation (4) identical to equation instant specification [P.95] Algorithm 4}. PHOSITA would have considered it obvious prior to the time of filing to utilize the z-score disclosed by Brandsaeter for the error distribution of Chai as applying a known technique to a known method to yield predictable results and/or for comparison of error under various conditions (Brandsaeter [P.430 Sect.5.5 ¶1]). Supplemental evidence for such combination functionality is provided by Qin who applies z-score and kNN with kernel density estimator, see Qin Figs 1-4, [P.3 ColBrk], [P.6 Eqs. 9/11].

With respect to claim 13, the combination of He, Chai and Pang teaches the method according to claim 1. Brandsaeter teaches further comprising 
	classifying a stream of sensor data received after the training phase by at least performing a k-nearest neighbors analysis {Brandsaeter [P.419 ¶1] “classification methods that are… nearest neighbour based methods, including k nearest neighbour”}. PHOSITA would have considered it obvious to use the kNN of Brandsaeter as suggested by Li [P.3] “a popular approach is the K-Nearest Neighbor (KNN)” (Li [P.3 ¶2]). Supplemental evidence for such combination functionality is provided by Qin who applies z-score and kNN with kernel density estimator, see Qin Figs 1-4, [P.3 ColBrk], [P.6 Eqs. 9/11].

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over He, Chai and Pang in view of 
Katz et al., US PG Pub No 20190325328A1, hereinafter Katz.
With respect to claim 10, the combination of He, Chai and Pang teaches the method according to claim 1. Katz teaches further comprising at least one of: 
	transmitting the plurality of streams of training data to a remote server {Katz [0066] “sending each set of data or table associated with the anomaly stream to a separate processor” using [0087] “parallel processing architecture presented in Fig 10, standard computing platforms (e.g., servers” for [0076] “system anomaly stream is generated by calculating Z-score with each of the anomalous sensor values in the device anomaly streams”}; 
transmitting the representation of the first statistical distribution of predictive errors to the remote server; transmitting a signal representing a determination whether the system is operating anomalously to the remote server; 10receiving the a representation of the second statistical distribution of predictive errors from the remote server; receiving a signal representing a determination whether the system is operating anomalously from the remote server; and receiving a signal from the remote server 15representing a type of operation of the system outside the range of states during the training phase {emphasis, at least one of}.
	Katz is directed to sensor anomaly detection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to utilize the distributed server architecture for signal relay as disclosed by Katz in combination with the streaming networked sensors of Li because “a variable of interest can also benefit from parallel hardware… the search for an optimal lookback of prior data in each stream can be accomplished over multiple processors, with each handling a subset of lookback values” (Katz [0066]). 

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over He, Chai and Pang in view of 
Hameed et al., “Real-time Road Anomaly Detection, Using an on-board Data Logger”, hereinafter Hameed.
With respect to claim 11, the combination of He, Chai and Pang teaches the method according to claim 1. Hameed teaches further comprising: 
	tagging a log of sensor data received after the training phase with an annotation of anomalous state of operation {Hameed [SectIII.A] “dedicated device was designed for data logging… GPS sensor” for illustrated vehicle Fig 1 where [Sect.1 ¶1] “anomaly is labelled as a positive class… negative class” wherein labelling is tagging/annotating; [Sect.V ¶1] “training N number of classifiers”}. 
Hameed is directed to machine learning for anomaly detection thus being analogous. PHOSITA would have considered it obvious prior to the time of filing to use the data logger disclosed by Hameed for labeling classifier data of He and/or historical data of Chai in order to store and analyze prior data previously captured by real-time sensor streams.

With respect to claim 12, the combination of He, Chai, Pang and Hameed teaches the method according to claim 11, further comprising 
	classifying the anomalous state of operation {Hameed [Sect.IV-V] “classifying the road anomalies” in a “multiclass classification with two separate sets of target classes”}.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over He, Chai, Pang in view of 
Noda et al., US PG Pub No 20150160098A1, hereinafter Noda, and further in view of 
Bowers et al., US PG Pub No 20170351241A1, hereinafter Bowers.
With respect to claim 14, the combination of He, Chai and Pang teaches the method according to claim 1. Noda teaches further comprising 
determining whether a stream of sensor data received after the training phase is in a stable operating state {Noda [0077] “the ‘fault’ is defined as the fact that mechanical equipment is out of the state of stable operation” for streaming sensor data Figs 3/5 after training [0161], [0170]} and 
However, Noda does not disclose “tagging a log”, which is disclosed by Bowers.
tagging a log of the stream of sensor data with a characterization of the stability {Bowers [0148] “a log 2050 is initiated that characterizes the time and magnitude of the offending Black Swan event” logs Fig 20, where characterization is [0153] “Where the current variance 2220 surpasses the historical variance 2120, process or system instability may be identified”}.
	Both Noda and Bowers are directed to sensor anomaly detection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the time of filing to include the stable operating state identified by Noda in the log characterization of Bowers “in order to define the necessary quality of the input data” (Bowers [0039]) and/or because “logs 2050, 2070 along with prescriptive actions, may be stored locally for further investigation” (Bowers [0150]). This would benefit the technique of Chai which considers training stability and noise per (Chai NPL [P.9 ¶4] and/or [P.6 ¶2]).

Claims 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over He, Chai, Pang and Brandsaeter in view of 
Li et al., “MAD-GAN: Multivariate Anomaly Detection for Time Series Data with Generative Adversarial Networks”, hereinafter Li.
With respect to claim 15, the combination of He, Chai and Pang teaches the method according to claim 1, wherein 
	the predictive statistical model is a first predictive statistical model and the training phase is a first training {Examiner notes a first of all elements is not further limiting}, the method further comprising: 
	in response to detecting a threshold number of false positive cases of anomalous state of the system {Li [P.1 Sect5.3.2] “setting the cost for false positives” wherein cost is threshold. See also [P.5 ¶3] “anomaly score is higher than a predefined value ꚍ”}, 
	determining a representation of an other statistical distribution of predictive errors associated with a subset of a plurality of streams of data representing sensor readings produced during a second training phase, over the range of states of the system, based at least partially on a second predictive statistical model {Li [P.6] “update the model” is second model where Alg 1 “epoch within number of training iterations” is second training over data streams to re-compute all values comprising [P.4 ¶1] “multivariate distributions of the training sequences”}.
	However, it is not clear that the iterative training and model update is “responsive” to false positives. PHOSITA would have considered it obvious prior to the time of filing to do so as a design choice because false positive rate “FPR are often presented in a receiver operating characteristic (ROC) graph” which “In model selection, the area under the ROC curve is a popular measure, where the model with the highest are under the ROC curve will be selected” (Brandsaeter [P.427-28]).

With respect to claim 16, the combination of He, Chai, Pang, Brandsaeter, and Li teaches the method according to claim 15, further comprising 
	using the second predictive statistical model to generate predicted values for the determining of the other statistical distribution of predictive errors {Li [P.6] Alg 1 subsequent to loop, end for “Calculate the residuals… Calculate the discrimination results… Obtain the combined anomaly score” is computing values and properties based on iteratively updated model}.

With respect to claim 17, the combination of He, Chai, Pang, Brandsaeter, and Li teaches the method according to claim 16, further comprising 
	generating a plurality of predictive statistical models for a plurality of streams of data representing sensor readings produced during a time window overlapping with one or more predicted anomalous states {Li [P.3 Last¶] “optimal window length” uses [P.5] “sliding window” [P.14 Sect5.3.4] “we empirically determined the optimal subsequence resolution by trying a series of different sub-sequence lengths (i.e. window sizes) sw = 30 x i, i = 1, 2, …, 10. For each subsequence length, the GAN model was trained for 100 iterations”}.

With respect to claim 18, the combination of He, Chai, Pang, Brandsaeter, and Li teaches the method according to claim 17, further comprising 
	selecting the second predictive statistical model from the plurality of predictive statistical models based on at least one of false positive rate, true positive rate, or lead time {Brandsaeter [P.427-28] Eq 12 TPR true positive rate and Eq 13 FPR false positive rate. “In model selection, the area under the ROC curve is a popular measure, where the model with the highest area under the ROC curve will be selected” where “The TPR and FPR are often presented in a receiver operating characteristics (ROC) graph”}. PHOSITA would have considered it obvious prior to the time of filing to use the FPR for model selection disclosed by Brandsaeter for choosing best model iteration of Li as applying a known technique to a known method to yield predictable results and/or because “the best proposed cluster based methods efficiently can achieve performance results comparable to the crude method, while inducing considerable reduction in computation time” (Brandsaeter [P.428 ¶2]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over He, Chai and Pang in view of 
Malhotra et al., US PG Pub No 20200012918A1, hereinafter Malhotra918.
With respect to claim 21, the combination of He, Chai and Pang teaches the system according to claim 19, wherein 
the measure of distance comprises: at least one of a Mahalanobis distance, a Bhattacharyya distance, Chernoff distance, a Matusita distance, a KL divergence, a Symmetric KL divergence, a Patrick-Fisher distance, a Lissack-Fu distance, a Kolmogorov distance, or a Mahalanobis angle of the obtained plurality of streams of operational data with respect to the determined statistical norm {Malhotra918 [0033] “Mahalanobis distance is used to compute the anomaly score”. See also [0032], [0061]}.
	Malhotra918 is directed to machine learning for anomaly detection thus being analogous. PHOSITA would have considered it obvious prior to the time of filing to determine Mahalanobis distance as disclosed by Malhotra918 as substitution among a finite number of known ways to calculate distance with reasonable expectation of success. Such a list of distances in the alternative might also include e.g., Wasserstein distance.

Claim 24-26 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over He, Chai and Pang in view of 
Srinivasan et al., US PG Pub No 20200210854A1, hereinafter Srinivasan. 
With respect to claim 24, the combination of He and Chai teaches the system according to claim 19. Srinivasan teaches wherein the at least one automated processor is further configured to 
	determine a z-score for a stream of sensor data received after the training phase {Srinivasan [0005] “generating a z-score based on an output of the at least one dimensionality reduction technique an comparing the z-score to a threshold to determine if at least one of the second labels should be generated” wherein output of dimensionality reduction is after training, as used for sensor-based anomaly detection illustrated Figs 1, 8-9}.
	Srinivasan is directed to anomaly detection thus being analogous. A person having ordinary skill in the art would have considered it obvious prior to the effective filing date to determine z-scores and processing as disclosed by Srinivasan in combination with the classifier of He so as to identify whether subsequent labels need to be generated (Srinivasan [0005]).

With respect to claim 25, the combination of He, Chai and Pang teaches the system according to claim 19. Srinivasan teaches wherein
	the at least one automated processor is further configured to decimate a stream of sensor data received after the training phase {Srinivasan [0103] “after the model training module 410 generates a new model using the fused information, the communication module 402 receives currents sensor data” and performs [0086] “find the eigenvectors and eigenvalues of the covariance” decimates}.

With respect to claim 26, the combination of He, Chai and Pang teaches the system according to claim 19. Srinivasan teaches wherein 
	the at least one automated processor is further configured to decimate and determine a z-score for a stream of sensor data after the training phase {He [0086] “select a subset of the eigenvectors as basis vectors and project z-scores of the data onto the new basis” as described per claims 24-25}.

With respect to claim 28, the combination of He, Chai and Pang teaches the system according to claim 19. Srinivasan teaches wherein 
	the plurality of streams of training data comprise data from a plurality of different sensors of the same type {Srinivasan [0110] “sensor data may be from the same sensors that provided the historical sensor data, different sensors, or combinations of sensors”, e.g., [0070] “Fig. 5 depicts an example process where historical sensor data of a higher dimensionality is analyzed, the same historical sensor data of a lower (reduced) dimensionality is separately analyzed”}. PHOSITA would have considered it obvious prior to the effective filing date to identify sensors for the online model of He as considering sensors separately of the same type so as to “provide a more manageable representative subset of input variables” (Srinivasan [0065]) as “subset of the one or more sensors” (Srinivasan [0008]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Chase P Hinckley whose telephone number is (571)272-7935. The examiner can normally be reached M-F 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M. Huang can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHASE P. HINCKLEY/Examiner, Art Unit 2124                                                                                                                                                                                                        
/MIRANDA M HUANG/Supervisory Patent Examiner, Art Unit 2124